Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 1 of 9     PageID #: 2683




                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII


 UNITED STATES OF AMERICA,                   CR. NO. 11-00220 JMS-02

             Plaintiff,                      ORDER GRANTING
                                             DEFENDANT’S MOTION FOR
       vs.                                   COMPASSIONATE RELEASE, ECF
                                             NO. 245
 MARIO CESAR TORRES,              (02)

             Defendant.


             ORDER GRANTING DEFENDANT’S MOTION FOR
                COMPASSIONATE RELEASE, ECF NO. 245

                              I. INTRODUCTION

             Defendant Mario Cesar Torres (“Defendant”) moves, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), for compassionate release from Oakdale II FCI, based

on several serious pre-existing medical conditions and the COVID-19 pandemic.

The court determines that Defendant has met his burden to show extraordinary and

compelling reasons to warrant release, and thus ORDERS that his sentence be

reduced to time served with supervised release to follow.




                                         1
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 2 of 9                    PageID #: 2684




                                    II. BACKGROUND

               Defendant is a 64-year-old inmate incarcerated at Oakdale II FCI and

is scheduled for release from custody on November 15, 2021. See

https://www.bop. gov/inmateloc/ (last visited September 15, 2020).

               On February 13, 2013, a jury found Defendant guilty of one count of

conspiracy to distribute, and possess with intent to distribute, 50 grams or more of

methamphetamine and three counts of distribution of 50 grams or more of

methamphetamine. ECF No. 146; see also Presentence Investigation Report

(“PSR”) ¶¶ 4-7, 10, ECF No. 198 at PageID #1369-70. On March 3, 2014,

Defendant was sentenced to a total term of 188 months imprisonment, and a total

term of five years of supervised release, with all terms running concurrently. ECF

Nos. 195, 197.1 Pursuant to United States Sentencing Guidelines Amendment 782

and 18 U.S.C. § 3582(c)(2), on June 26, 2015, Defendant’s sentence was reduced

from 188 months to 151 months (again, concurrent as to each count). ECF No.

238.




       1
         Defendant’s total offense level 36, criminal history category I, resulted in an advisory
United States Sentencing Guideline range of 188 to 235 months incarceration. Defendant was
sentenced at the bottom of that Guideline range, 188 months. See PSR, ECF No. 198 at PageID
# 1393.


                                                2
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 3 of 9                  PageID #: 2685




                Defendant submitted a request for compassionate release to the

Bureau of Prisons (“BOP”) on May 7, 2020. See ECF Nos. 245-4 at PageID

#1998, 245-1 at PageID #1980.2 He received no response. On August 7, 2020,

Defendant, represented by counsel, filed the instant Motion for Compassionate

Release, seeking a sentence reduction to time served. ECF No. 245-1 at PageID

#1979. On August 24, 2020, the Government filed its Response, ECF No. 250,

and on August 28, 2020, Defendant filed his Reply. ECF No. 253. A telephonic

hearing was held on September 4 and 9, 2020.

                                     III. DISCUSSION

A.     Legal Standard

                Defendant moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as amended by the First Step Act of 2018,3 which provides as

relevant:

                [T]he court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the
                defendant has fully exhausted all administrative rights to
                appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant’s behalf or the lapse of 30 days
                from the receipt of such a request by the warden of the

       2
           Although Defendant’s compassionate release request was not dated, the United States
is not challenging that Defendant submitted a request and that at least thirty days passed
afterwards. Thus, the United States agrees that “Defendant’s motion is now properly before this
Court.” ECF No. 250 at PageID #2569.
       3
           Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

                                                3
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 4 of 9          PageID #: 2686




             defendant’s facility, whichever is earlier, may reduce the
             term of imprisonment . . . after considering the factors set
             forth in [18 U.S.C.] section 3553(a) to the extent that
             they are applicable, if it finds that—

                   (i) extraordinary and compelling reasons warrant
             such a reduction;
             ....
             and that such a reduction is consistent with applicable
             policy statements issued by the Sentencing
             Commission[.]
             Thus, the court may reduce Defendant’s sentence if: 1) Defendant has

exhausted the required administrative remedies; 2) Defendant has shown that

“extraordinary and compelling reasons” warrant the reduction; and 3) the reduction

is consistent with applicable Sentencing Commission’s policy statements. Here,

both parties agree that Defendant has exhausted his administrative remedies.

             The United States Sentencing Commission’s policy statement, United

States Sentencing Guideline (“Guideline”) § 1B1.13, provides, as relevant to

Defendant, that the court may grant a motion for compassionate release only if,

after consideration of the applicable § 3553(a) factors, the court determines that

extraordinary and compelling reasons exist to warrant a sentence reduction, the

defendant is not a danger to another person or to the community, and a sentence

reduction is consistent with the policy statement. Guideline § 1B1.13 (1)-(3).




                                          4
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 5 of 9         PageID #: 2687




             Guideline § 1B1.13 provides three specific examples of extraordinary

and compelling reasons for compassionate release—the defendant’s terminal

medical condition, deterioration of health due to advanced age, and extenuating

family circumstances—along with a fourth, catch-all provision granting discretion

to the BOP Director to determine whether other extraordinary and compelling

reasons exist. See id. cmt. n.1(A)-(D). In a detailed analysis, this court previously

determined that the “discretion to determine whether ‘other’ extraordinary and

compelling reasons exist granted by [Guideline § 1B1.13 cmt. n.1(D)] to the BOP

Director applies equally to the court when ruling on motions for compassionate

release.” United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June 24,

2020). The court incorporates that analysis here.

B.    Extraordinary and Compelling Reasons

             Defendant bears the burden to establish extraordinary and compelling

reasons that warrant compassionate release. See, e.g., United States v. Bolden,

2020 WL 4286820, at *3 (W.D. Wash. July 27, 2020); United States v. Proudfoot,

2020 WL 4284128, at *4 (D. Or. July 27, 2020). Here, Defendant contends that he

should be released from custody because, among other things: 1) he is 64 years old

and suffers from obesity, type 2 diabetes with neurological manifestations,

congestive heart failure, and hypertension; and 2) given these medical conditions,


                                          5
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 6 of 9         PageID #: 2688




he is at great risk of serious illness or death should he contract COVID-19. ECF

No. 245-1 at PageID #1981-84.

             According to the Centers for Disease Control and Prevention

(“CDC”), three of Defendant’s conditions—obesity, a serious heart condition, and

type 2 diabetes mellitus—each place him at an increased risk of serious illness

should he contract COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/

need-extra-precautions/people-with-medical-conditions.html (last visited

September 15, 2020). Further, an individual with hypertension “might be at an

increased risk.” Id. CDC has also stated that “the risk for severe illness from

COVID-19 increases with age, with older adults at highest risk.” See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

adults.html. In short, it is beyond question that Defendant’s age coupled with his

pre-existing medical conditions places him at a greatly increased risk of serious

illness, or death, should he contract COVID-19.

             FCI Oakdale II currently houses 777 inmates. See

https://www.bop.gov/locations/institutions/oad/ (last visited September 15, 2020).

During the course of the pandemic, out of a total of 309 inmates tested at FCI

Oakdale II, 39 have tested positive for COVID-19. See

https://www.bop.gov/coronavirus/ (COVID-19 resource page) (last visited


                                          6
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 7 of 9                   PageID #: 2689




September 15, 2020). Currently, FCI Oakdale II has no inmates and nine staff

members with “confirmed active cases.” Id.

              Against this background, the court must consider the relevant

§ 3553(a) factors. These include: 1) “the nature and circumstances of the offense

and the history and characteristics of the defendant”;4 and 2) “the need for the

sentence imposed: (a) to reflect the seriousness of the offense, to promote respect

for the law, and to provide just punishment for the offense; (b) to afford adequate

deterrence to criminal conduct; (c) to protect the public from further crimes of the

defendant; and (d) to provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the most effective

manner.” 18 U.S.C. § 3553(a)(1)-(2). And, under the parsimony clause, the court

must “impose a sentence sufficient, but not greater than necessary, to comply with

the purposes set forth” in § 3553(a)(2). Id. § 3553(a).

              Defendant’s offense conduct, as set forth in the PSR, demonstrates

that he distributed methamphetamine, ultimately being found responsible for over

1,300 grams. PSR ¶ 27, ECF No. 198 at PageID # 1375. Although he never

accepted responsibility for his conduct, Defendant did not receive a role in the


       4
         As part of the § 3553(a) analysis, the court considers Defendant’s post-offense conduct,
including his rehabilitation while in custody. See Pepper v. United States, 562 U.S. 476, 491
(2011).

                                                7
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 8 of 9                PageID #: 2690




offense upward adjustment and was in criminal history category I. Id. at PageID#

1377-79. And, Defendant has served all but approximately 16 months of his

sentence, with a scheduled release date in November 2021.5 Taking into account

Defendant’s serious medical conditions and weighing the § 3553(a) factors, the

court concludes that Defendant has demonstrated extraordinary and compelling

reasons warranting his early release from custody. Further, given his age, medical

conditions, and the amount of time that Defendant has served, the court does not

find that Defendant is a danger to the community or that he is likely to reoffend.

This is simply not a case where reducing Defendant’s sentence to time served

would, given the nature of his offenses, undermine the goals of sentencing set forth

in § 3553(a)(2).

///

///

///



       5
          When evaluating the § 3553(a) factors, courts consider the amount of time remaining
on a defendant’s sentence—whether short or long—in determining whether to grant
compassionate release. See, e.g., United States v. Pawlowski, 967 F.3d 327, 330-31 (3d Cir.
2020); United States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020); United States v. Maka,
2020 WL 2544408, at *4 (D. Haw. May 19, 2020); United States v. Bogdanoff, F. Supp. 3d ,
2020 WL 2307315, at *6 (E.D. Pa. May 8, 2020); United States v. Moskop, 2020 WL 1862636,
at *1-2 (S.D. Ill. Apr. 14, 2020); United States v. Farmer, 2020 WL 4057550, at *2 (N.D. Ohio
July 20, 2020); United States v. Steffey, 2020 WL 3840558, at *1 (D. Nev. July 8, 2020).



                                              8
Case 1:11-cr-00220-JMS Document 260 Filed 09/15/20 Page 9 of 9                PageID #: 2691




                                  IV. CONCLUSION

              For the foregoing reasons, Defendant’s motion for compassionate

release, ECF No. 245, is GRANTED.

              It is further ORDERED that:

              1. Defendant’s sentence of incarceration is reduced to time served.

              2. Upon release from custody, Defendant shall commence serving his

five-year term of supervised release as previously imposed and shall abide by all

mandatory, standard, and special conditions as approved and ordered by the Court

on September 15, 2020, ECF No. 259.

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, September 15, 2020.


                                                         /s/ J. Michael Seabright
                                                        J. Michael Seabright
                                                        Chief United States District Judge




United States v. Torres, Cr. No. 11-00220 JMS, Order Granting Defendant’s Motion for
Compassionate Release, ECF No. 245


                                             9
